Citation Nr: 0028078	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  95-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

The veteran served on active duty for training from October 
1989 to May 1990, and on active duty from January 1991 to May 
1991.

This appeal arises from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

The veteran's records were transferred from the Togus, Maine, 
RO, to the Boston, Massachusetts, RO, in July 1999.

The veteran's appeal was remanded to the RO in September 1996 
to verify her dates of active duty and active duty for 
training.  That development having been completed, the 
veteran's appeal has been returned to the Board.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD, and, in private psychiatric examination reports and a 
private hospitalization discharge report, PTSD has been 
diagnosed after hearing the veteran's account of her Persian 
Gulf experience.  Under the United States Court of Appeals 
for Veteran Claims (Court) holding in Cohen v. Brown, 10 Vet. 
App. 128 (1997), the veteran met her burden for submitting a 
well-grounded PTSD claim after offering medical evidence of a 
current disability; lay evidence, presumed to be credible to 
establish well-groundedness, of in-service stressors; and 
medical evidence of a nexus between service and the veteran's 
PTSD.  See Cohen, 10 Vet. App. at 137, citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed.Cir. 1996) (table); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); and King v. Brown, 5 Vet. App. 19, 21 (1993).

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  That duty has not yet been 
fully complied with, and therefore, the veteran's appeal must 
be returned to the RO for further development.

During her May 1995 personal hearing at the RO, the veteran 
stated that her stressors include: (1) being separated from 
her permanent Maine Reserves unit and being made to feel like 
an outsider in the unit to which she was attached in the 
Persian Gulf; (2) the change in "culture" by going to the 
Persian Gulf and being assigned to a unit with no one to whom 
she was acquainted; (3) seeing wounded or injured U. S. 
service people in a field hospital, where she also "saw 
blood"; (4) learning from her parents that a high school 
acquaintance named "[redacted]" had been killed in the SCUD 
missile attack on an American barracks in Da Huron; (5) the 
men in her unit in the Persian Gulf making "rude" comments 
when she wore her hair differently, or wore perfume; (6) 
being the only "Reservist" in her unit in the Persian Gulf; 
(7) seeing a SCUD missile in the air on her first day in the 
Persian Gulf; (8) having to write letters home to relatives 
of service people killed in the Persian Gulf; (9) having a 
military chaplain tell her to "lie" about how a serviceman 
died in the Persian Gulf; (10) seeing a lot of "Dear John" 
and "Dear Jane" letters being received by U. S. service 
people in the Persian Gulf; (11) seeing a friend being denied 
a request to return to the United States because of a sick 
child; and (12) hearing the bombs and missiles exploding in 
the distance.  The Board also notes that the veteran, during 
her hearing, appeared to claim sexual harassment happened in 
her Maine military units, apparently after her return from 
the Persian Gulf.

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veterans' lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  The diagnosis of PTSD must comply with 
the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM).  See generally Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The record does not show that the veteran engaged in combat 
and it is not contended otherwise.  As she did not engage in 
combat, his assertions of service stressors are not 
sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

The RO was unable to obtain more specific information from 
the veteran regarding her claimed stressors to verify them.  
However, the Board finds that many of the alleged events are 
of the type that could not be verified  (i.e., how the 
veteran felt) but are not in dispute (i.e., being separated 
from her permanent Maine Reserves unit and being made to feel 
like an outsider in the unit to which she was attached in the 
Persian Gulf; the change in "culture" by going to the 
Persian Gulf and being assigned to a unit with no one to whom 
she was acquainted; the men in her unit in the Persian Gulf 
making "rude" comments when she wore her hair differently, 
or wore perfume; being the only "Reservist" in her unit in 
the Persian Gulf; having to write letters home to relatives 
of service people killed in the Persian Gulf; having a 
military chaplain tell her to "lie" about how a serviceman 
died in the Persian Gulf; seeing a lot of "Dear John" and 
"Dear Jane" letters being received by U. S. service people 
in the Persian Gulf; and seeing a friend being denied a 
request to return to the United States because of a sick 
child).   What is lacking here is a medical nexus between the 
veteran's PTSD and one of these events.  That is, while there 
is medical evidence of a diagnosis of PTSD, and of a nexus 
between that diagnosis and service in general, the medical 
evidence does not link PTSD to one of the specific stressors 
alleged by the veteran.  It is the Board's judgment the duty 
to assist under 38 U.S.C.A. § 5107(a) requires that, in this 
case, the veteran must be afforded a VA psychiatric 
examination for the purpose of determining whether one of the 
inservice events noted above could reasonably have caused 
PTSD.  The RO denied the veteran's claim, at least in part, 
on the basis that the veteran's stressors were not sufficient 
to cause PTSD.  The Board notes that the question of whether 
a proven stressor is sufficient to support a diagnosis of 
PTSD is a medical question. Cohen v. Brown, 10 Vet. App. 128 
(1997).  As noted above, the question of whether an alleged 
stressor actually occurred is a question for VA adjudicators.  
Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993). 

The veteran has also contended that she saw wounded U. S. 
service people in a field hospital, that she learned from her 
parents that a high school acquaintance named "[redacted]" had 
been killed in the SCUD missile attack on an American 
barracks in Da Huron, that she saw a SCUD missile in the air 
on her first day in the Persian Gulf, and, while on active 
duty in the Persian Gulf, heard bombs and missiles exploding 
in the distance.  The Board also notes that the veteran, 
during her hearing, appeared to claim that she was subjected 
to sexual harassment while in Maine military units, 
apparently after her return from the Persian Gulf.  It is the 
Board's judgment that the RO must make a further attempt to 
verify these stressors, to include trying to obtain more 
specific information from the veteran (names, dates, 
location, etc.) and referring the claimed stressors to the 
U.S. Armed Services Center for research of Unit Records 
(USASCRUR) for verification.   Patton v. West, 12 Vet. App. 
272 (1999). 
 
Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to fulfill its duty to 
assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran to 
determine if there is any additional 
evidence relevant to the veteran's claim, 
to include lay statements pertaining to 
any of her alleged stressors, and VA or 
non-VA medical records relating to 
psychiatric evaluation or treatment.  Any 
additional evidence that is obtained 
should be associated with the claims 
file.

2.  The RO should also ask the veteran 
whether she can provide the last name of 
her former classmate who allegedly was 
killed during the Persian Gulf War, and 
any other information (names, dates, 
locations, etc) concerning her other 
alleged stressors.  The veteran should be 
asked to clarify whether she is claiming, 
as a stressor, sexual harassment which 
allegedly occurred in her Reserve unit in 
Maine after her return from the Persian 
Gulf.  All responses from the veteran 
should be associated with the claims 
file, and if no responses are received, 
that fact should be adequately noted in 
the claims file. 

3.  After completion of the above, and 
even if no response is received from the 
veteran, the RO should prepare a summary 
of following stressors: The veteran's 
allegation that she saw wounded U. S. 
service people in a field hospital; that 
she learned from her parents that a high 
school acquaintance named "[redacted]" had 
been killed in the SCUD missile attack on 
an American barracks in Da Huron; that 
she saw a SCUD missile in the air on her 
first day in the Persian Gulf; that while 
on active duty in the Persian Gulf, she 
heard bombs and missiles exploding in the 
distance; and any information that may be 
available concerning the veteran's claim 
of being sexually harassed while in Maine 
military units. 

4.  The RO should send the summary of the 
veteran's alleged stressors, all relevant 
personnel records, and a copy of this 
REMAND to the USASCRUR for the purpose of 
verifying the veteran's alleged 
stressors.  The USASCRUR response should 
be associated with the claims file.

5.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
psychiatric examination for the purpose 
of determining whether the diagnostic 
criteria for PTSD are met and, if so, 
whether it is at least as likely as not 
that such is causally linked to one of 
the veteran's claimed stressors, to 
include being separated from her 
permanent Maine Reserves unit and being 
made to feel like an outsider in the unit 
to which she was attached in the Persian 
Gulf; the change in "culture" by going 
to the Persian Gulf and being assigned to 
a unit with no one to whom she was 
acquainted; the men in her unit in the 
Persian Gulf making "rude" comments 
when she wore her hair differently, or 
wore perfume; being the only 
"Reservist" in her unit in the Persian 
Gulf; having to write letters home to 
relatives of service people killed in the 
Persian Gulf; having a military chaplain 
tell her to "lie" about how a 
serviceman died in the Persian Gulf; 
seeing a lot of "Dear John" and "Dear 
Jane" letters being received by U. S. 
service people in the Persian Gulf; and 
seeing a friend being denied a request to 
return to the United States because of a 
sick child.   The psychiatrist should 
also consider any of the veteran's 
additional stressors if they are 
confirmed by USACRUR.  The claims file 
and a copy of this REMAND must be 
provided to the psychiatrist for review.  
All indicated studies, including PTSD sub 
scales, are to be performed.  

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of her claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991). 

6.  The RO should then adjudicate the 
issue of the veteran's entitlement to 
service connection for PTSD, on the basis 
of all pertinent evidence of record and 
all applicable statutes, regulations, and 
case law.  If the determination remains 
unfavorable to the veteran, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until she is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 



